United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 19, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 05-31146
                            Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

v.

TRENT JOSEPH SIMON,

          Defendant-Appellant.


             Appeal from the United States District Court
                 for the Western District of Louisiana
                       USDC No. 6:03-CR-60056-ALL


Before SMITH, WEINER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Trent

Joseph Simon has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).          Our

independent review of the record, counsel’s brief, and Simon’s

response shows that there are no nonfrivolous issues for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and this appeal is

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.